Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: the article “A” should be replaced with --The-- in the phrase “A mud motor” to avoid a double inclusion issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “at least a portion of the rubber is between about 50% cured and about 90% cured” (for example, see the range claimed at least in claim 5), does not reasonably provide enablement for “at least a portion of the rubber is at most 90% cured” (for example, see independent claims 1, 9, and 17 which claim similar subject matter relating to the cured range).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Specification [0031] discloses a cured range of between about 50% and about 90%; however, the disclosure as a whole does not sufficiently provide a written description for how to make and/or use a cured range that is below about 50% cured from the limitation “at least a portion of the rubber is at most 90% cured”. Thus, there is an insufficient written description for the claimed range of 0% to about 50% cured from the limitation “at least a portion of the rubber is at most 90% cured”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 line 2, the phrase “positioning a rubber body in a mold” in unclear because it is not understood how the mold can be assembled and then separated from the rubber body as would be necessarily required for a mold since the mold would not be the intended final product. For examination purposes, examiner assumes that the limitation should instead recite “positioning a rubber body on a mold core” (see specification [0036]).
Regarding claim 12 line 2, if the mold is interpreted as being the combination of a core 502 and a tube 503 as described in specification [0036], then it is not clear how the mold is removed without also removing the tube 503. For examination purposes, examiner assumes that “the mold” instead refers to a “mold core”.
Claim(s) 10-11 and 13-16 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delpassand US7517202.
Regarding independent claim 1, Delpassand discloses, in Figures 2-4,
A stator (Delpassand; Fig. 2-4; progressing cavity stator 205) for a mud motor (Delpassand; Fig. 2-4; Moineau style power section 200 with drilling motor 60), the stator comprising a body (Delpassand; the body of progressing cavity stator 205) made at least partially from a rubber (Delpassand; first elastomer layer 212), wherein at least a portion of the rubber is at most about 90% cured (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding claim 2, Delpassand discloses The stator of claim 1, wherein the rubber defines a curing gradient such that the rubber is more cured at an outer surface thereof and less cured at an inner surface thereof, the inner surface defining a bore through the body, wherein the at least a portion of the rubber that is at most about 90% cured includes the inner surface (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding claim 3, Delpassand discloses The stator of claim 2, wherein the outer surface is configured to interface with a tube of the mud motor (Delpassand; Fig. 2-4; outer steel tube 240), wherein the inner surface is configured to cooperate with a rotor (Delpassand; Fig. 2-4; helical rotor 250), and wherein the bore is configured to receive a drilling fluid therethrough (Delpassand; Fig. 2-4).

Regarding claim 4, Delpassand discloses The stator of claim 1, wherein the at least a portion of the rubber is at most 70% cured (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding claim 5, Delpassand discloses The stator of claim 1, wherein the at least a portion of the rubber is between about 50% cured and about 90% cured (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding claim 6, Delpassand discloses The stator of claim 1, wherein the body defines a helical inner bore comprising alternating lobes and chambers, wherein a radial thickness of the body is greater at the lobes than at the chambers, and wherein the rubber forming an inner surface at the lobes is less cured than the rubber forming an inner surface at the chambers (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding claim 7, Delpassand discloses The stator of claim 6, wherein the at least a portion of the rubber that is at most about 90% cured is at the inner surface at the lobes and not at the inner surface at the chambers (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding claim 8, Delpassand discloses A mud motor (Delpassand; Fig. 2-4; Moineau style power section 200 with drilling motor 60) comprising the stator of claim 1 and a rotor (Delpassand; Fig. 2-4; helical rotor 250) extending through the stator.

Regarding independent claim 9, Delpassand discloses, in Figures 2-4,
A method (Delpassand; Fig. 2-4) for manufacturing a stator (Delpassand; Fig. 2-4; progressing cavity stator 205) for a mud motor (Delpassand; Fig. 2-4; Moineau style power section 200 with drilling motor 60), the method comprising: positioning a rubber body (Delpassand; first elastomer layer 212) in a mold (Delpassand; Fig. 4A; first stator core 270), such that the rubber body defines a helical inner bore (Delpassand; Fig. 2-4), wherein the rubber body is substantially uncured (Delpassand; Fig. 2-4); and curing the rubber body at a temperature and for a time sufficient to cure at least a portion of the rubber body by at most about 90% (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13); and allowing the rubber body to cool so as to maintain the at least a portion of the rubber body at about 90% cured (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding claim 10, Delpassand discloses The method of claim 9, wherein, after curing, the rubber body is cured less at an inner bore thereof than at an outer surface thereof (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding claim 11, Delpassand discloses The method of claim 10, wherein the portion of the rubber body that is cured by at most 90% is proximal to the inner bore (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding claim 12, Delpassand discloses The method of claim 9, further comprising: removing the mold from the rubber body without further curing the rubber body; and assembling a mud motor including the rubber body as at least a portion of the stator (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding claim 13, Delpassand discloses The method of claim 9, wherein curing the rubber body comprises submerging the rubber body and the mold in a vulcanization bath or positioning the rubber body and the mold in an autoclave (Delpassand; Fig. 2-4; col. 7:4 “steam autoclave”).

Regarding claim 14, Delpassand discloses The method of claim 9, wherein the rubber body is cured between 50% cured and 90% cured (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding independent claim 17, Delpassand discloses, in Figures 2-4,
A method (Delpassand; Fig. 2-4), comprising: obtaining a mud motor (Delpassand; Fig. 2-4; Moineau style power section 200 with drilling motor 60) having a stator (Delpassand; Fig. 2-4; progressing cavity stator 205) made at least partially from a rubber (Delpassand; first elastomer layer 212), wherein at least a portion of the rubber is cured by at most about 90% (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13); deploying the mud motor into a well as part of a drill string (Delpassand; Fig. 2), wherein the rubber is not further cured prior to deploying the mud motor into the well (Delpassand; Fig. 2); and generating torque using the mud motor by pumping a mud through the stator (Delpassand; Fig. 2).

Regarding claim 18, Delpassand discloses The method of claim 17, wherein the rubber is further cured in a downhole environment when deployed into the well (Delpassand; Fig. 2).

Regarding claim 19, Delpassand discloses The method of claim 17, wherein the rubber defines a curing gradient, such that a rubber on an inner surface of a lobe of the stator is cured by at most about 90% (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13), and a rubber on an inner surface of a chamber of the stator is cured by more than the inner surface of the lobe (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

Regarding claim 20, Delpassand discloses The method of claim 17, wherein the at least a portion of the rubber is cured by between about 50% and about 90% (Delpassand; Fig. 2-4; first elastomer layer 212 is cured to within a range of about 20-80% of fully cured; col. 7:10-13).

No Prior Art Rejection Applied
No prior art rejections have been applied to claims 15-16. However, patentability cannot be determined yet in view of the pending 35 U.S.C. 112(a) rejections set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lloyd US1392894 teaches using a partially cured inner layer that is partially vulcanized/cured for the purpose of providing a tendency to close any puncture/opening that may be made better/healed in comparison to a fully cured layer.
Akbari US9309884 teaches using a partially cured (“green”) rubber for a downhole mud motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	8/15/22